Scott, Judge,
delivered the opinion of the court.
It is clear that the judgment of the Circuit Court is correct. It appears from the docket of the justice, that this was a personal proceeding against the defendants. They were not sued *519as a corporation, but as individuals, and that, too, on a note not signed by themselves, but by others.
Whether the individuals who signed the note are personally liable for it, is not a question now before us. The note is in words that forbid the construction that it will devolve in a course of succession. If the individuals who subscribed their names to it are not liable to be sued on it, nobody is. In contracting under the act of 24th February, 1858, (Sess. Acts, p. 147,) the trustees should use their name, which it may be inferred would be, “ The Board of Trustees of School District No.-,” describing the district by its range and township. If the name is misdescribed, it would be a question of law how far the mistake affected the contract.
The facts as agreed are not sufficient to enable us to determine how far the funds coming to the hands of the existing trustees, are liable for the debts contracted by their predecessors. Our opinion must be confined to the facts contained in the record, and we are not permitted to declare the law in cases that may be supposed.
The other judges concurring, the judgment will be affirmed.